     Case 2:17-cv-00656-MMD-VCF Document 59 Filed 06/05/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     MONTE LEE BURCH,                                 Case No. 2:17-cv-00656-MMD-VCF

7                                  Petitioner,                       ORDER
             v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11          Petitioner has filed an unopposed motion for extension of time (second request)

12   (ECF No. 58). He asks for additional time to file a declaration signed by Petitioner himself

13   and that indicates he has chosen to dismiss grounds five, eight, nine, and ten. Although

14   the Court finds good cause to grant the motion, the Court emphasizes that it still wants a

15   declaration signed by Petitioner confirming that this was, indeed, his choice.

16          It is therefore ordered that Petitioner's unopposed motion for extension of time

17   (second request) (ECF No. 58) is granted. Petitioner will have up to and including July 6,

18   2020, to file a declaration signed by Petitioner himself indicating that he chose to dismiss

19   grounds five, eight, nine, and ten of the Amended Petition (ECF No. 19).

20

21          DATED THIS 5th day of June 2020

22

23
                                                 MIRANDA M. DU
24                                               CHIEF UNITED STATES DISTRICT JUDGE

25

26

27

28
